DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/18/2021 is acknowledged.  The traversal is on the ground(s) that examination of all the claims can be made without serious burden. Applicant asserts that a search for one group would likely produce references that are material to subject matter of the other groups.  This is not found persuasive because search burden is evidenced by the separate classification of each invention. Therefore, each invention has a separate status in the art due to separate classification, divergent subject matter, and different fields of search required. The prior art applicable to one invention would not be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-33, 35, 37, 38, and 40-53 are pending; claims 22-33, 35, 37, 38, and 40-52 are withdrawn due to a non-elected invention; and claims 1-21 and 53 are under consideration.
Applicant also notes that if a product is determined allowable, then all methods of making and using the allowable product are considered for rejoinder.
Applicant is correct considering rejoinder practice. In addition, applicant’s attention is directed to the following is a recitation of M.P.E.P. §821.04 regarding the restriction of claims to a product and processes of using the product, Rejoinder:
Where product and process claims drawn to independent and distinct inventions are presented in the same application, applicant may be called upon under 35 U.S.C. 121 to elect claims to either the product or process. See MPEP § 806.05(f) and § 806.05(h). The claims to the nonelected invention will be withdrawn from further consideration under 37 CFR 1.142. See MPEP § 809.02© and § 821 through § 821.03. However, if applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process 
  	 Where product and process claims are presented in a single application and that application qualifies under the transitional restriction practice pursuant to 37 CFR 1.129(b), applicant may either (1) elect the invention to be searched and examined and pay the fee set  forth in 37 CFR 1.17(s) and have the additional inventions searched and examined under 37 CFR 1.129(b)(2), or (2) elect the invention to be searched and examined and not pay the additional fee (37 CFR 1.129(b)(3)). Where no additional fee is paid, if the elected invention is directed to the product and the claims directed to the product are subsequently found patentable, process claims which either depend from or include all the limitations of the allowable product will be rejoined . If applicant chooses to pay the fees to have the additional inventions searched and examined pursuant to 37 CFR 1.129(b)(2), even if the product is found allowable, applicant would not be entitled to a refund of the fees paid under 37 CFR 1.129(b) by arguing that the process claims could have been rejoined. 37 CFR 1.26 states that "[m]oney paid by actual mistake or in excess will be refunded, but a mere change of purpose after the payment of money...will not entitle a party to demand such a return..." The fees paid under 37 CFR 1.129(b) were not paid by actual mistake nor paid in excess, therefore, applicant would not be entitled to a refund.
 	 In the event of rejoinder, the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104 - 1.106. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. If the application containing the rejoined claims is not in condition for allowance, the subsequent Office action may be made final, or, if the application was already under final rejection, the next Office action may be an advisory action.

The following is a recitation from paragraph five, “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 USC. 3 103(b) (1184 TMOG 86(March 26, 1996)):
“However, in the case of an elected product claim, rejoinder will be permitted when a product claim is found allowable and the withdrawn process claim depends from or otherwise includes all the limitations of an allowed product claim. Withdrawn process claims not commensurate in scope with an allowed product claim will not be rejoined.” (emphasis added)
In accordance with M.P.E.P. § 821.04 and In re Ochiai, 71 F.3d 1565, 37 USPQ 1127
(Fed. Cir. 1995), rejoinder of product claims with process claims commensurate in scope with the allowed product claims will occur following a finding that the product claims are allowable. Until, such time, a restriction between product claims and process claims is deemed proper. Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended daring prosecution to maintain either dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do se may result in a loss of the right to rejoinder.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/201 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim 4 requires that the amino acid sequence of interest comprises or consists of a heterologous amino acid sequence. However, this limitation is already required by the wherein clause of claim 1, from which claim 4 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The instant claims are drawn to a polypeptide comprising:
(a) a PCV2 ORF? protein that has at least one or at least two or up to seven amino acid
residues replaced in the BC loop that has been replaced by an amino acid sequence of
interest; and/or
(b) a PCV2 ORF2 protein that has an amino acid sequence of interest inserted into the
BC loop.
The BC loop is a region of ORF2 spanning residues 58-66, based on the wild-type PCV2 ORF2 protein sequence (SEQ ID NOs: 1-3). The amino acid sequence of interest is heterologous to PCV2 ORF2 or is at least 8-25 residues or 11 residues in length or is an epitope, growth factor, recognition sequence, fusion protein, antigen, veterinary pathogen, and/or toxin. The claims also encompass a plasmid or (baculovirus) vector expressing the PCV2 ORF2 protein and corresponding VLP. 

The following quotation from section 2163 of the Manual of Patent Examination
Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

	Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed. However, the presence of multiple species with in a claimed genus does not necessarily demonstrate possession of the genus. See, In re Smyth, 178 U.S.P.Q. 279 at 284-85 (CCPA 1973) (stating “where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus or combination claimed at a later date in the prosecution of a patent
application.”); and University of California v. Eli Lilly and Co., 43 USPQ2d 1398, at 1405 (Fed
Cir 1997) (citing Smyth for support).
In the present case, the instant claims encompass a PCV2 ORF2 comprising as few as a single amino acid and up to 25 amino acid residues replaced in the BC loop, which encompasses 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. A definition by function alone is not sufficient because it is only an indication of what a thing does, rather than what it is. Eli Lily, 119 F.3 at 1568, 43 USPQ2d at 1406.
The court clearly states in Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not clearly allow persons of ordinary skill in the art to recognize that the inventors invented what is claimed. As discussed above, the skilled artisan cannot envision the distinguishing, identifying characteristics of the encompassed genus PCV2 ORF2 BC loop residue replacements claimed.
Given that the specification has only described a recombinant PCV2 ORF2 comprising an 11- residue (SEQ ID NO: 5) c-myc tag in the BC loop, the full breadth of the claims does not meet the written description provision of 35 U.S.C. 112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 7-9, and 11-18 are rejected under 35 U.S.C. 101 because the
claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall
within at least one of the four categories of patent eligible subject matter because the claimed
invention is directed to a judicial exception (i.e., a product of nature) without significantly more.
The instant claims are drawn to a polypeptide comprising:
(a) PCV2 ORF2 protein that has at least one or at least two or up to seven amino acid residues replaced in the BC loop that has been replaced by an amino acid sequence of interest; and/or
b) a PCV2 ORF2 protein characterized in that an amino acid sequence of interest is inserted into the BC loop; or c) a combination of (a) and (b); wherein the amino acid sequence of interest is an epitope of interest from an antigen or a veterinary pathogen or toxin and is not found in PCV2.
The BC loop is a region of ORF2 spanning residues 58-66, based on the wild-type PCV2 ORF2 protein sequence (SEQ ID NOs: 1-3). Instant claim 4 states that the at least one amino acid sequence of interest is heterologous to PCV2 ORF2. Given that the minimum substitution is at least “one” amino acid (see line 3 of claim 1 for example) within the BC loop spanning residue positions 58-66 of wild-type ORF2 and the variation of wild-type residues between this section, see the relevant position numbers in Figure 4 of Guo et al. (Virology Journal. 2010; 7: 273), the skilled artisan would be unable to distinguish or identify a wild-type substitution from a 
Instant claim 11 is drawn to a “recombinant” protein. However, since the is no distinguishing structural feature between the wild-type ORF2 BC loop substitutions demonstrated by Guo et al., the term “recombinant” does not impart additional elements that are sufficient to amount to significantly more than the judicial exception. This same reasoning is also applicable to instant claims 15, where an immunogenic composition comprises the instant polypeptide and a polynucleotide that encodes the instant polypeptide (claims 12-14 and 16).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to a product of nature polypeptide, as evidenced by Guo et al., and the corresponding polynucleotide that encodes the polypeptide. These materials are determined non-statutory subject matter and not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., -- U.S. -- June 13, 2013). Similar to the fact pattern described in Myriad, the genetic information or genetic structure of the polypeptide and a polynucleotide that encodes the instant polypeptide are not created or altered upon isolation from the native environment.
Finding or discovering an important structure does not satisfy the §101 inquiry. Isolation by severing chemical bonds naturally linking the instant polypeptide and polynucleotide that encode the instant polypeptide from the remainder of the naturally-occurring PCV2 virus does 
Instant claims 17 and 18 require an expression vector, and a cell comprising the expression vector expressing the instant polynucleotide encoding the PCV2 ORF2. Since an assumption cannot be made that a vector comprises heterologous sequences, a vector comprising a naturally-occurring gene linked to its naturally-occurring promoter reads on the gene and the promoter as they exist in nature. Therefore, claims 17 and 18 do not constitute patent-eligible subject matter. See the alignment of SEQ ID NO: 1 with UniProt db access no A7VYF28_PCV2 by Guo et al 2010 that shares 95% sequence identity and the alignment of SEQ ID NO 2 with
UniProt db access no A7YF28_PCV2 by Guo et al 2010 that shares 100% sequence identity.
(Please note, a plasmid comprising the instant PC V2 virus sequences is distinct from any material found in nature).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-21 and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (BMC Microbiology. 2011; 11: 188).
	Huang et al. anticipate replacing ORF2 amino acid residues 47-72 of PCV2a/CL with the heterologous corresponding region of veterinary pathogen/ antigen, PCV2b/YJ. Reactivity with mAb 8EF4 was lost, denoting epitope, recognition sequence, and biological response modulator characterization of the heterologous sequence replacement. See the abstract; Figures .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 49 of U.S. Patent No. 10,555,994. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘994 anticipate a polypeptide comprising:
(a) a PCV2 ORF2 protein that has at least one or at least two or up to seven amino acid
residues replaced in the BC loop that has been replaced by an amino acid sequence of interest; and/or
(b) a PCV2 ORF2 protein that has an amino acid sequence of interest inserted into the
BC loop, where the BC loop is a region of ORF2 spanning residues 58-66, based on the wild-type PCV2 ORF2 protein sequence (SEQ ID NOs: 1-3). The amino acid sequence of interest in the claims of ‘994 encode SEQ ID NOs: 5 or 7, which is heterologous to PCV2 ORF2 and is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648